Citation Nr: 0939976	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-34 190	) 	DATE
	) 
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to December 15, 2008.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  

This case was remanded by the Board in November 2008 for 
further development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)    .  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 15, 2008, the Veteran was service-
connected for Wolff-Parkinson-White (WPW) syndrome (30 
percent).  His combined disability rating was 30 percent.  

2.  The evidence does not show that the Veteran was unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability prior to December 15, 2008.   




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met prior 
to December 15, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (2009).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where a veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. § 4.16(b) (2009).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a veteran's 
advancing age.  See 38 C.F.R. §§ 3.341(a), 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2009).  

In this case, prior to December 15, 2008, the Veteran was 
service-connected for a single disability: WPW syndrome rated 
at 30 percent disabling.  For definitional purposes, WPW is 
an abnormality in the electrical functioning of the heart 
which may cause rapid heart rates.  The abnormality affects 
the electrical signal between the atria and ventricles.

In a November 2008 decision, the Board remanded the TDIU 
claim in order to obtain a VA medical opinion to determine 
the effect that WPW syndrome had on the Veteran's ability to 
procure and maintain gainful employment.  He underwent a 
private examination on December 15, 2008, and later argued 
that he no longer needed a VA examination as long as there 
was a favorable private medical opinion on record.  Although 
he claims to have reported for his scheduled VA examination 
in June 2009, an examination did not take place.  

Nonetheless, based on the December 15, 2008, private medical 
opinion, the RO increased the Veteran's evaluation for WPW 
syndrome to 100 percent effective the date of the 
examination, but continued to deny his TDIU claim, which was 
effectively rendered moot effective as of December 15, 2008.  
As he is now entitled to a 100 percent evaluation for WPW 
syndrome effective December 15, 2008, the Board will only 
consider entitlement to TDIU for the period prior to that 
date.  

The Veteran initially raised the issue of entitlement to TDIU 
in June 2003.  As indicated above, prior to December 15, 
2008, he was only service-connected for WPW syndrome (30 
percent) with a combined service-connected disability rating 
of 30 percent.  Thus, the percentage criteria for TDIU are 
not met.  See 38 C.F.R. § 4.16(a) (2009).  

As the Veteran fails to meet the applicable percentage 
standards for the period prior to December 15, 2008, the 
Board will now consider whether he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.  Relevant factors include, but 
are not limited to, the nature of his service connected 
disabilities, employment history, education and level of 
vocational attainment.  See 38 C.F.R. § 4.16(b) (2009).  

According to the Veteran's statements and testimony, he was 
employed following active duty as a construction worker until 
the mid-1980s, at which point he quit work due to heart 
spasms and an accelerated heart beat.  Afterward, he was 
employed as a gambling room attendant where his duties 
consisted of sitting.  In a December 2003 letter, his 
employer indicated that his position was terminated after the 
game rooms were shut down.  This employment was characterized 
by the employer as not involving any "manual duties."  

Letters from friends also suggest that the Veteran worked at 
a local flea market.  In his June 2003 claim for TDIU, he 
indicated that he had not been able to hold any gainful 
employment since 2000 due to his service-connected WPW 
syndrome.  A March 2003 private treatment record indicated 
that he had a third-grade education.  Although he could read, 
he could only write his name.  He is currently 79 years old.  

However, after a review of the entire record, the Board finds 
that the evidence does not show that the Veteran's service-
connected disability precluded more than marginal employment 
prior to December 15, 2008.  While he was unemployed at the 
time, the evidence does not show that he was unemployable due 
to his service-connected disability.

Private and VA medical records for this period reveal 
treatment for his service-connected WPW syndrome and atrial 
fibrillation, as well as treatment for nonservice-connected 
myocardial infarction, obesity, hypertension, lumbar disc 
surgery, appendectomy, shoulder and knee arthritis, edema, 
diverticulosis, acne rosacea, dyslipidemia, vertigo, and a 
cerebral aneurysm.  

At a December 2003 VA heart examination, the Veteran was 
unable to perform an exercise stress test because his "legs 
give way" due to bilateral knee and lower leg pain.  The 
examiner diagnosed him with atrial fibrillation more likely 
than not attributable to his service-connected WPW syndrome, 
but attributed his coronary artery disease and bouts of 
congestive heart failure to his hypertension, history of 
cigarette smoking, and obesity.  The examiner did not 
specifically opine as to the Veteran's employability.  

Similarly, at an August 2005 VA arteries examination, the 
Veteran was again unable to perform for an adequate exercise 
tolerance test.  He was diagnosed with atrial 
fibrillation/WPW syndrome (currently controlled with 
medications), coronary artery disease, congestive heart 
failure, hypertension, and varicose veins.  The examiner did 
not specifically opine as to the Veteran's employability.  

A June 2008 letter from a friend indicated that the Veteran 
used to spend half a day buying, selling, and trading at the 
local flea market, but could no longer do so due to bilateral 
leg pain.  A June 2008 letter from a former construction co-
worker described that he worked with the Veteran for 
approximately 10 years, and that the Veteran later worked a 
flea markets for many years before his health deteriorated.  

A letter received in August 2008 from another former co-
worker stated that the Veteran's "heart condition has gotten 
worse and he can hardly get around."  However, his friends 
and co-workers are not competent to render an opinion as to 
employability under the regulations. 

In September 2008, the Veteran submitted an opinion letter 
from a registered nurse consultant who reviewed his medial 
history.  In the nurse's opinion, the medical history 
revealed a "domino effect" of cardiac conditions as a 
result of his service-connected WPW syndrome.  Specifically, 
she found that it was more likely than not that his WPW 
syndrome caused atrial fibrillation, which more likely than 
not caused congestive heart failure.  She also opined that a 
VA social worker's April 2008 recommendation to reside in an 
assisted living facility and obtain home health services 
demonstrated that he was unemployable due to physical 
limitations.  

However, the nurse did not opine that the Veteran was 
unemployable due to the service-connected WPW syndrome alone.  
As noted above, he has been diagnosed with multiple 
nonservice-connected medical disorders.  Moreover, a prior 
claim for heart disease has been previously denied.

The first credible evidence of the Veteran's inability to 
secure or follow a substantially gainful occupation as a 
result of his single service-connected disability was the 
December 15, 2008, private physician letter, which explicitly 
indicated that, "[i]t is clear and evident that he is 
functionally disabled and incapable of any gainful employment 
as a [sequelae] of his service connected disability."  While 
the Veteran was unemployed prior to that date, the Board 
finds that the evidence does not show unemployability due to 
service-connected WPW until that date.

The Board has also considered the Veteran's statements on how 
his service-connected disability had impacted his 
employability.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to state how his 
symptoms affect his employability because this requires only 
personal knowledge as it comes to him through his senses.  
See Layno, 6 Vet. App. at 470.  However, he is not competent 
to diagnose the service-connected and nonservice-connected 
disabilities relevant to this appeal, or render an opinion as 
to the impact these disabilities have on his employability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU prior to December 15, 
2008.  The percentage criteria set forth at 38 C.F.R. § 
4.16(a) have not been met, and the evidence does not 
demonstrate that the Veteran was unemployable due to his 
single service-connected disability prior to December 15, 
2008.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable and 
the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5)  effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  

Further, the Veteran submitted additional treatment records 
as well as lay statements in support of his claim, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
September 2008.  Next, VA medical opinions pertinent to the 
issue on appeal were obtained in December 2003 and August 
2005.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a TDIU prior to December 15, 2008, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


